DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 3 recites the limitation “the corresponding obtained two-dimensional image”. There is insufficient antecedent basis for this limitation in the claim. 
 Claims 4-6 are also rejected based on their dependency of the defected parent claim 3 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since it fails to be limited to embodiments which fall within a statutory category. 
The language of the claim raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.
Claims 17-18 recite one or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a device to:. Claim language does not comply with the requirements of MPEP 2106.01.I.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
Note that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al, “An automatic 2D-3D image matching method for reproducing spatial knee joint positions using single or dual fluoroscopic images”.
 	Regarding claim 1, Zhu discloses a device comprising: 
 	circuitry to: 
 		obtain two-dimensional images of a bone of a human joint (abstract; figs. 1A-1B; page 2); 
 		obtain a candidate three-dimensional model of the bone (figs. 2-5; pages 2-3); 
 		produce two-dimensional silhouettes of the candidate three-dimensional model (figs. 2-5; pages 2-3); 
 		apply an edge detection algorithm to the two-dimensional images to produce corresponding edge images (pages 2 and 4); and 
 	compare the two-dimensional silhouettes to the edge images to produce a score indicative of an accuracy of the candidate three-dimensional model (pages 3-4; equations 4-5).
Regarding claim 2, the device of claim 1, Zhu further discloses wherein the circuitry is further to: 
 	position the obtained two-dimensional images and the candidate three-dimensional model in a three-dimensional space (page 3); and 
 	determine positions in three dimensions of x-ray sources utilized to produce the obtained two-dimensional images (page 3).
 	Regarding claim 3, the device of claim 2, Zhu further discloses wherein the circuitry is further to trace rays from a determined position of an x-ray source utilized to produce one of the obtained two-dimensional images to the corresponding obtained two-dimensional image (fig. 1; pages 2-3).
 	Regarding claim 13, the device of claim 1, Zhu further discloses wherein the circuitry is further to apply a mask to the obtained two-dimensional images to remove an object from the obtained two-dimensional images (page 2).
 	Regarding claim 14, the device of claim 1, Zhu further discloses wherein to apply an edge detection algorithm comprises to apply a Canny edge detection algorithm (page 2).
 	Regarding claim 15, the device of claim 1, Zhu further discloses wherein the circuitry is further to apply a distance filter to the edge images (page 3).
 	Regarding claim 16, the device of claim 1, Zhu further discloses wherein to compare the two-dimensional silhouettes to the edge images to produce a score indicative of an accuracy of the candidate three-dimensional model comprises to: 
 	locate, in the edge images, pixel values that correspond to edges in the two-dimensional silhouettes (pages 3-4; equations 4-5); and 
(pages 3-4; equations 4-5).
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al, “An automatic 2D-3D image matching method for reproducing spatial knee joint positions using single or dual fluoroscopic images” in view of Wirx-Speetjens et al, US 2013/0166256.
 	Regarding claim 4, the device of claim 3, Zhu does not explicitly disclose wherein the circuitry is further to identify, for each ray, polygons on a surface of the candidate three-dimensional model that intersect the ray as claimed.
(fig. 10; para 0090-0092).
Therefore, taking the combined disclosures of Zhu and Wirx-Speetjens as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate during the calculation of the silhouette curves, each triangle is classified as one of these cases and the line pieces within each triangle all together are the silhouette curves as taught by Wirx-Speetjens into the invention of Zhu for the benefit of finding the silhouette points or curves on the statistical shape model (SSM) (Wirx-Speetjens: para 0090).
 	Regarding claim 5, the device of claim 4, Wirx-Speetjens in the combination further disclose wherein the polygons identified for each ray are adjacent and arranged in opposing orientations (fig. 10; para 0090-0092).
 	Regarding claim 6, the device of claim 5, Wirx-Speetjens in the combination further disclose wherein the circuitry is further to determine one or more common edges between the polygons identified for each ray (fig. 10; para 0090-0092).
 	Regarding claim 7, the device of claim 1, Zhu does not explicitly disclose wherein the circuitry is further to produce, from common edges between polygons on a surface of the candidate three-dimensional model, one or more three-dimensional silhouettes as claimed.
 	However, Wirx-Speetjens discloses during the calculation of the silhouette curves, each triangle is classified as one of these cases and the line pieces within each triangle all together are the silhouette curves (fig. 10; para 0090-0092).
(Wirx-Speetjens: para 0090).
 	Regarding claim 8, the device of claim 7, Wirx-Speetjens in the combination further disclose wherein to produce one or more three-dimensional silhouettes comprises to produce on or more polycurves (fig. 10; para 0090-0092).
 	Regarding claim 9, the device of claim 7, Wirx-Speetjens in the combination further disclose wherein the circuitry is further to apply a smoothing operation to the one or more three-dimensional silhouettes (fig. 10; para 0090-0092).
 	Regarding claim 10, the device of claim 7, Wirx-Speetjens in the combination further disclose wherein the circuitry is further to remove a line segment from the one or more three-dimensional silhouettes in response to a determination that the line segment has a length that satisfies a predefined length (fig. 10; para 0090-0092).
 	Regarding claim 11, the device of claim 7, Wirx-Speetjens in the combination further disclose wherein to produce two-dimensional silhouettes of the candidate three-dimensional model comprises to project the one or more three-dimensional silhouettes onto an imaging surface (fig. 10; para 0090-0092).
 	Regarding claim 12, the device of claim 11, Wirx-Speetjens in the combination further disclose wherein to project the one or more three-dimensional silhouettes onto (fig. 10; para 0090-0092).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VAN D HUYNH/Primary Examiner, Art Unit 2665